Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12-15
Claims 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12-14 cross-out “any one of claims 9-11” but do not recite any replacement dependencies.
Claim 15 recites a replacement dependency – but that replacement refers to claim 14. Appropriate corrections are required.
For the purposes of this Office action, the rejections of claims 12-14 indicate substitute dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-12, and 14-19
Claims 1-4, 9-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farmiga, Nestor (5,828,505; “Farmiga”).
Regarding claim 1, Farmiga discloses in figures 1, 4C and 5C, and column 5, lines 1-2 and column 2, line 65 – column 3, line 8, an optical device comprising: a first element 11 having a first reflective flat surface; a second element 11 having a second reflective flat surface; and two flat spacer plates 22 each having a reflective sidewall; the two flat spacer plates being arranged in a single plane with the reflective sidewalls 13 of the two flat spacer plates facing each other with a gap between the two facing reflective sidewalls; the first reflective flat surface 11 being 

    PNG
    media_image1.png
    329
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    243
    441
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    205
    430
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    220
    533
    media_image4.png
    Greyscale


Farmiga, Figures 1A-C, 4C and 5C


2. The optical device of claim 1, wherein the first element 11 comprises a first flat plate arranged parallel with the single plane and the second element 11 comprises a second flat plate arranged parallel with the single plane. Farmiga, figs. 1 and 4.
3. The optical device of claim 2, wherein the first flat plate, the second flat plate, and the two flat spacer plates are each a glass plate. Farmiga, col., 4, ll. 30-32;
4. The optical device of claim 3, wherein: the two flat spacer plates have thickness H; and the two flat spacer plates are arranged in the single plane with the facing reflective sidewalls parallel with each other with a constant gap W between the two facing reflective sidewalls; whereby a light tunnel passage with rectangular cross-section of dimensions H.times.W is defined between the facing first and second reflective flat surfaces and the facing reflective sidewalls. Farmiga, col. 5, l. 37 – col. 6, l. 4. Farmiga, col. 2, l. 65 – col. 3, l. 5. Farmiga, col. 3, ll. 5-8 (“The reflective faces enable a light beam passing through the tube to be multiply reflected as shown schematically in section in FIG. 2.”). Farmiga, clm. 2 (“The method of constructing an n sided polygonal internally-mirrored tube uniformizer (10) of uniform cross-section and length L, wherein the open polygonal cross-section has n odd equal sides of width f and n equal internal angles of (n-2)*180.degree./n each, for use in accepting a light beam with a given numerical aperture, a non-uniform intensity profile and an arbitrary cross-section, and producing a beam of the same numerical aperture with a substantially uniform intensity profile and a polygonal cross-sectional shape….”).
Regarding claim 9, Farmiga discloses in figures 1, 4C and 5C, and column 5, lines 1-2 and column 2, line 65 – column 3, line 8, an optical device comprising: a first element 11 having 
Regarding claims 10-12 and 14-15, as dependent upon claim 9, Farmiga discloses:
10. The optical device of claim 9, wherein the first element comprises a first flat plate 11 arranged parallel with the single plane and the second element comprises a second flat plate 11 arranged parallel with the single plane. Farmiga, col. 5, l. 37 – col. 6, l. 4. Farmiga, col. 2, l. 65 – col. 3, l. 5.
11. The optical device of claim 10, wherein the first flat plate, the second flat plate, and the two flat spacer plates are each a glass plate. Farmiga, col., 4, ll. 30-32.
12. The optical device of claim 9, wherein the two flat spacer plates are arranged in the single plane with the facing reflective sidewalls parallel with each other with a constant gap W between the two facing reflective sidewalls. Farmiga, col. 5, l. 37 – col. 6, l. 4.
14. The optical device of claim 9, wherein H is four millimeters or smaller. Farmiga, clm. 2.
15. The optical device of claim 14, wherein the first and second reflective flat surfaces and the facing reflective sidewalls of the two flat spacer plates are each coated with a reflective coating having reflectivity of at least 0.95 over the wavelength range 400-700 nanometers inclusive. Farmiga, col. 2, l. 65 – col. 3, l. 5.

Regarding claim 16, Farmiga discloses in figures 1, 4C and 5C, and column 5, lines 1-2 and column 2, line 65 – column 3, line 8, an optical device comprising: 16. An optical device comprising: two flat plates 11 each having a reflective flat surface; and two flat spacer plates 22 of thickness H each having a reflective sidewall; wherein the two flat plates and the two flat spacer plates are arranged as a stack of plates with the reflective flat surfaces of the two flat plates facing each other and the two flat spacer plates arranged in a single plane and disposed between the two flat plates with the reflective sidewalls facing each other and with a gap between the two reflective sidewalls of the two flat spacer plates, the facing reflective flat surfaces of the two flat plates and the facing reflective sidewalls of the two flat spacer plates defining a light tunnel passage with dimension H in the direction transverse to the single plane. Farmiga, col. 3, ll. 5-8 (“The reflective faces enable a light beam passing through the tube to be multiply reflected as shown schematically in section in FIG. 2.”).
Regarding claims 17 and 18, as dependent upon claim 16, Farmiga discloses:
17. The optical device of claim 16, wherein: the two flat plates and the two flat spacer plates are each a glass plate; Farmiga, col., 4, ll. 30-32; the reflective flat surfaces 13 comprise reflective coatings disposed on the flat surfaces of the two flat glass plates; Farmiga, col. 2, l. 65 – col. 3, l. 5; and the reflective sidewalls comprise reflective coatings 13 disposed on sidewalls of the flat glass spacer plates. Farmiga, col. 2, l. 65 – col. 3, l. 5;
18. The optical device of claim 17, wherein the two flat spacer plates are arranged in the single plane with the facing reflective sidewalls parallel with each other with a constant gap W between the two facing reflective sidewalls, whereby the light tunnel passage has 
Claims 5-8, 13 and 19-20
Claims 5-8, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farmiga, Nestor (5,828,505; “Farmiga”), as applied in the rejection of claims 1-4, 9-12, and 14-19, in view of Hsu, Pi-Tsung (2008/0158520; “Hsu”).
Regarding claims 5-8, 13, and 19-20, Farmiga does not explicitly disclose tapered/angled light-guiding volumes.
However, Hsu discloses in figure 7 and claim 10 a tapered light-guiding volumes.

    PNG
    media_image5.png
    408
    499
    media_image5.png
    Greyscale

Hsu, Figure 7.


The four reflectors 430, 440, 450, 460 have reflective inner surfaces 431, 441, 451, 461 and outer surfaces 432, 442, 452, 462, respectively. The first reflector 430 has two contact end faces 433, 434, respectively, tightly contacting and facing toward the reflective inner surfaces 451, 461 of the third and fourth reflectors 450, 460. The second reflector 440 has two contact end faces 443, 444, respectively, tightly contacting and facing toward the reflective inner surfaces 451, 461 of the third and fourth reflectors 450, 460. Each reflective inner surface respectively adjoins two adjacent reflective inner surfaces, thereby cooperatively defining a light guiding conduit 490 therein. The light guiding conduit 490 is advantageously a tapered volume. Interior of the boundaries thereof, the volume may comprise a void/open zone. Distances between the first and second reflectors 330, 340 and distances between the third and fourth reflectors 350, 360 are tapered between a light exit 492 and a light entrance 491 of the light guiding conduit 490 in either a gradual/sloping or step manner. 
Hsu, par. [0051].

5. The optical device of claim 3, wherein: the two flat spacer plates have thickness H; and the two flat spacer plates are arranged in the single plane with the facing reflective sidewalls arranged at an angle to each other; whereby a tapered light tunnel passage is defined between the facing first and second reflective flat surfaces and the facing reflective sidewalls, the tapered light tunnel passage having a constant dimension H in the direction transverse to the single plane. Farmiga, col. 3, ll. 5-8 (“The reflective faces enable a light beam passing through the tube to be multiply reflected as shown schematically in section in FIG. 2.”).
6. The optical device of claim 5, wherein H is four millimeters or smaller. Farmiga, col. 3, ll. 5-8 (“The reflective faces enable a light beam passing through the tube to be multiply reflected as shown schematically in section in FIG. 2.”). Farmiga, clm. 2.
7. The optical device of claim 6, wherein the first and second reflective flat surfaces and the facing reflective sidewalls of the two flat spacer plates are each coated with a reflective coating having reflectivity of at least 0.9 over the wavelength range 400-700 nanometers inclusive. Farmiga, col. 2, l. 65 – col. 3, l. 5.
8. The optical device of claim 6, wherein the first and second reflective flat surfaces 13 and the facing reflective sidewalls 13 of the two flat spacer plates are each coated with a reflective coating having reflectivity of at least 0.95 over the wavelength range 400-700 nanometers inclusive. Farmiga, col. 3, ll. 5-8 (“The reflective faces enable a light beam passing through the tube to be multiply reflected as shown schematically in section in FIG. 2.”). Farmiga, col. 2, l. 65 – col. 3, l. 5.

19. The optical device of claim 18, wherein the two flat spacer plates are arranged in the single plane with the facing reflective sidewalls arranged at an angle to each other, whereby the light tunnel passage has a constant dimension H in the direction transverse to the single plane and is tapered along the length of the light tunnel passage. Farmiga, col. 3, ll. 5-8 (“The reflective faces enable a light beam passing through the tube to be multiply reflected as shown schematically in section in FIG. 2.”).
20. The optical device of claim 19, further comprising: H is four millimeters or smaller and all surfaces of the light tunnel passage have reflectivity of 0.9 or higher for a design wavelength or wavelength band; and each flat spacer plate has at least two reflective sidewalls. Farmiga, col. 2, l. 65 – col. 3, l. 5. Farmiga, clm. 2.
because the resulting configurations would facilitate tailoring the luminance and aspect ratio of the projected light. Hsu, par. [0004].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PETER RADKOWSKI/Primary Examiner, Art Unit 2883